        Case 7:20-cr-00626-PMH Document 110 Filed 01/27/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      United States Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601



                                                      January 27, 2021

The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re:     United States v. Caswell Senior, 20 Cr. 626 (PMH)

Dear Judge Davison:

        In advance of tomorrow’s bail hearing for Defendant Caswell Senior, the Government
submits this short letter to update the Court as to a recent development that only adds to the already
strong basis for detention. As referenced in Senior’s reply (see ECF Doc. No. 108 at 2), just last
week, Senior’s co-defendant Jarrett Crisler, Jr. was charged for an October 2020 gang-related
shooting outside of a Miami strip club. Senior, who was celebrating his birthday at the strip club
with Crisler and a band of other Gorilla Stone members, sparked the shooting when, as detailed in
the Crisler complaint (see ECF Doc. No. 102-2 at ¶¶ 5-6): (1) Senior flashed the Gorilla Stone
gang sign at a rival Crip gang member; (2) the Crip told Senior that he was flashing the wrong
sign; (3) Senior escalated the confrontation by threatening the Crip “u wanna die tonight”; (4) one
of the parties gestured to a gun; and (5) Crisler fired his gun twice, hitting the Crip. For this
additional conduct, and for the many reasons noted in its multiple earlier submissions (see ECF
Doc. Nos. 51 at 10-11; 79), the Government continues to agree with the recommendation of Pretrial
Services that there is no condition or combination of conditions that will reasonably assure the
appearance of the defendant as required and the safety of the community.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                        By:    /s/ David R. Felton
                                               Shiva H. Logarajah/Jacob Warren/
                                               David R. Felton/Adam Hobson
                                               Assistant United States Attorneys
                                               (914) 993-1903/(212) 637-1029/
                                               (914) 993-1908/(212) 637-2484



                                                                                              06.20.2018
